t c memo united_states tax_court james m goforth and brenda goforth petitioners v commissioner of internal revenue respondent docket no filed date william r cousins iii and josh o ungerman for petitioners candace m williams for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies in petitioners’ federal income taxes as follows year deficiency dollar_figure big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether petitioners' cattle ranch activity constituted an activity entered into for profit under sec_183 all references to petitioner in the singular are to james m goforth findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in amarillo texas from the time he was a child petitioner grew up on a ranch and helped raise cattle in after completing medical school a residency in pathology and years as a military doctor petitioner began to practice medicine in amarillo texas also in petitioners purchased acres of ranch land located approximately miles from petitioners' residence in amarillo and from petitioner’s medical office on this land petitioner began to raise angus--hereford cattle from through petitioners purchased additional land adjacent to the acres of ranch land bringing the total ranch acreage to big_number acres the big_number acres of land consisted of acres suitable for grazing of cattle big_number acres of canyon land not particularly suitable for grazing of cattle acres covered by mesquite trees and acres that because of their inclusion ina government conservation program could not be used for grazing of cattle the acres suitable for grazing of cattle represented percent of the total ranch acreage from through petitioner alone worked on the ranch mrs goforth did not participate in raising the cattle nor in other work on the ranch during those years petitioner spent considerable time on the ranch visiting the ranch almost each day after completing his work as a doctor in petitioner began cross-breeding angus--hereford cattle with brangus bulls and selling the cross-breeds petitioner believed he could realize more income from sale of the cross-breeds than from sale of angus--hereford cattle in petitioner had a house built on the ranch that was intended for use as an eventual retirement home for petitioners the home had a view overlooking the scenic dripping springs canyon from through petitioners employed greg lichen as full-time manager of the ranch and from through petitioners employed david randall as full-time manager of the ranch in corrals were built on the ranch to hold the cattle and petitioner and lichen built a barn on the ranch also in petitioner read several brochures talked with several breeders of brangus cattle and concluded that brangus cattle constituted a superior breed of cattle petitioner then decided to raise and sell brangus cattle on the ranch petitioner paid dollar_figure for the implantation of brangus cattle embryos in the cows on the ranch from on petitioner visited the ranch infreguently on weekends petitioners and their children would occasionally use the ranch as a weekend retreat and petitioner occasionally hunted on the ranch in order to learn more about cattle each week petitioner spent a few hours reading cattle journals magazines and catalogs petitioner attempted to increase the number and quality of brangus cattle on the ranch by having the cows bred using artificial insemination petitioner also bought five brangus cows with calves petitioner generally would sell the bull calves and retain the heifers or female calves for future breeding purposes over the years petitioner entered the cattle in various cattle shows and the cattle won several awards petitioner was proud of the awards and derived personal satisfaction therefrom petitioner used petitioners’ personal checking account to pay for ranch expenses petitioner did not maintain a written business plan a general ledger or a written budget with respect to the ranch in order to be profitable petitioner needed to maintain at least head of cattle on the ranch in light of the topography of the ranch however the ranch could only support head of cattle in petitioner sold most of the cattle and thereafter petitioner raised only a few head of cattle also in for the first time petitioners’ ranch income was greater than expenses resulting in a profit of dollar_figure on their through joint federal_income_tax returns petitioners reported gross_income expenses and net_income or loss relating to the ranch and income from petitioner’s medical practice and other activities as follows ranch gross net petitioners’ year income expenses income loss nonranch income s big_number s big_number sdollar_figure s big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total dollar_figure dollar_figure dollar_figure dollar_figure bach year for through petitioners received dollar_figure from the u s department of agriculture for the acres of ranch land that was under the government conservation program this dollar_figure is included in annual ranch gross_income as reported petitioners’ net ranch losses offset petitioners’ nonranch income consisting primarily of petitioner’s income from his medical practice as a result petitioners greatly reduced their reported federal_income_tax liability for through on audit for and respondent determined that the ranch was not operated for profit and respondent disallowed under sec_183 petitioners’ claimed ranch losses in excess of income derived from the ranch opinion under sec_183 1f an activity is not engaged in for profit expenses relating thereto are allowable only to the extent gross_income derived from the activity exceeds deductions allowable under sec_183 without regard to whether the activity constitutes a for-profit activity see 72_tc_28 for purposes of sec_183 an activity is not considered engaged in for profit unless it is conducted by the taxpayer with an actual and honest objective of making a profit see 91_tc_686 affd 893_f2d_656 4th cir 78_tc_642 affd without opinion 702_f2d_1205 d c cir barter v commissioner tcmemo_1991_124 affd without published opinion 980_f2d_736 9th cir westbrook v commissioner tcmemo_1993_634 affd 68_f3d_868 5th cir the regulations under sec_183 provide a nonexclusive list of factors to consider in determining whether an activity is engaged in for profit such factors include the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved see sec_1_183-2 income_tax regs the taxpayer's expectation of profit need not be reasonable see 72_tc_411 affd without published opinion 647_f2d_170 9th cir allen v commissioner supra pincite sec_1_183-2 income_tax regs in determining whether an activity is engaged in for profit greater weight is given to objective factors than to a taxpayer's mere statement of intent see sec_1_183-2 income_tax regs although no one factor is conclusive a record of substantial losses over many years and the unlikelihood of achieving a profit are important factors bearing on the taxpayer's objective see golanty v commissioner supra pincite sec_1_183-2 income_tax regs petitioners have the burden_of_proof on this issue see rule a during before and after the years in issue the limited time petitioners spent working with the cattle on the ranch and in the ranch activity is consistent with a hobby not with a legitimate for-profit activity petitioner’s use of his and his wife’s personal checking account to pay ranch expenses and the lack of a written business plan a ledger and a budget for the ranch indicate that the ranch activity was not carried on in a businesslike manner petitioner derived personal satisfaction from raising what he believed were superior cattle and from awards the cattle won petitioners used the ranch for a weekend retreat and petitioners intended to retire on the ranch in order to be profitable petitioners needed to maintain at least head of cattle on the ranch the ranch however supported only a maximum of head of cattle precluding any profit from the ranch except for when petitioner liguidated his herd of cattle for a small profit from to petitioners’ ranch activity accumulated losses of more than dollar_figure million based on the evidence we conclude that petitioners have failed to establish that an actual and honest profit objective was associated with petitioners’ ranch activity to reflect the foregoing decision will be entered for respondent
